--------------------------------------------------------------------------------

Exhibit 10.1


RICEBRAN TECHNOLOGIES


FORM OF RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND AWARD AGREEMENT


(2014 EQUITY INCENTIVE PLAN)


Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the RiceBran Technologies 2014 Equity Incentive Plan (the
“Plan”).


Participant Name:

 



NOTICE OF RESTRICTED STOCK UNIT GRANT


RiceBran Technologies (the “Company”) has granted the individual (“Participant”)
named above an Award of Restricted Stock Units (the “RSUs” or “Restricted Stock
Units”), on the terms and conditions of the Plan and this Restricted Stock Unit
Award Grant Notice and Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant attached hereto as Exhibit A (the “Terms and
Conditions”), each of which is incorporated herein in its entirety and made a
part hereof (collectively, the “Award Agreement”), as follows:


Grant Number:
   



Date of Grant:
   



Vesting Commencement Date:
   



Number of RSUs:
   



Vesting Schedule:  See below


Vesting Schedule


Subject to the provisions of the Award Agreement and the Plan, the shares
subject to this RSU Award Agreement shall vest as follows:


[insert vesting schedule]

1

--------------------------------------------------------------------------------

In the event that Participant’s Continuous Service to the Company terminates or
ceases in circumstances other than as described above, then unless expressly
otherwise provided in a written agreement executed by the Company and
Participant, any unvested Restricted Stock Units will terminate immediately
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is providing services) and, unless otherwise expressly provided in the Award
Agreement or otherwise determined by the Company, Participant’s right to vest in
the Restricted Stock Units under the Plan, if any, will terminate as of such
date and will not be extended by any notice or severance period.  For purposes
of this Restricted Stock Unit Award Grant Notice and Award Agreement,
“Continuous Service” means that Participant’s employment with the Company or an
Affiliate of the Company is not interrupted or terminated.


Additional Terms/Acknowledgements


By accepting (whether in writing, electronically or otherwise) the Restricted
Stock Units, Participant acknowledges and agrees to the following:  Participant
understands that Participant’s employment or consulting relationship or service
with the Company or an Affiliate is for an unspecified duration, can be
terminated at any time (i.e., is at will), except where otherwise prohibited by
applicable law, and that nothing in this Notice, the Award Agreement or the Plan
changes the nature of that relationship.  Participant acknowledges that the
vesting of the Restricted Stock Units pursuant to this Award Agreement may be
earned only if Participant provides Continuous Service to the Company or an
Affiliate.  By accepting the Restricted Stock Units, Participant consents to the
electronic delivery of materials as set forth in the Award Agreement.


By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award of Restricted Stock
Units is granted under and governed by the terms and conditions of the Award
Agreement.  Participant acknowledges that he or she has reviewed the Plan and
the Award Agreement, has had an opportunity to obtain the advice of counsel
prior to executing this Award Agreement, and fully understands all provisions of
the Plan and the Award Agreement.  Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan or the Award Agreement.


2

--------------------------------------------------------------------------------

[The provisions in the Plan regarding Detrimental Activity shall apply to the
Restricted Stock Units and the shares subject to the Restricted Stock Units. If
the Participant engages in any Detrimental Activity (i) prior to the vesting of
all unvested Restricted Stock Units, the Committee may direct that all unvested
Restricted Stock Units be immediately forfeited, (ii) after the vesting of
Restricted Stock Units but before the issuance of the shares subject to the
vested Restricted Stock Units, the Committee may direct that such shares not be
issued to the Participant and (iii) on, or during the one-year period after, the
date of vesting for Restricted Stock Units, the Committee may direct that the
Participant shall pay over to the Company an amount equal to the Fair Market
Value on the date of vesting of those shares that were issued in respect of the
such vested Restricted Stock Units. The Participant acknowledges and agrees that
the restrictions herein and in the Plan regarding Detrimental Activity are
necessary for the protection of the business and goodwill of the Company and its
Affiliates, and are considered by the Participant to be reasonable for such
purposes. Without intending to limit the legal or equitable remedies available
in the Plan and in this Agreement, the Participant acknowledges that engaging in
Detrimental Activity will cause the Company and its Affiliates material
irreparable injury for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such activity or threat thereof, the Company shall be entitled, in
addition to the remedies provided under the Plan, to obtain from any court of
competent jurisdiction a temporary restraining order or a preliminary or
permanent injunction restraining the Participant from engaging in Detrimental
Activity or such other relief as may be required to specifically enforce any of
the covenants in the Plan and this Agreement without the necessity of posting a
bond, and in the case of a temporary restraining order or a preliminary
injunction, without having to prove special damages.]


Participant acknowledges that as of the Date of Grant, this Restricted Stock
Unit Grant Notice, the Award Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
the RSU pursuant to the Award specified above and supersede all prior oral and
written agreements on the terms of this Award with the exception, if applicable,
of any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law.


PARTICIPANT:
 
RICEBRAN TECHNOLOGIES




   
By:
 

Signature
 
Name:
 

   
Title:
         
Print Name
     



3

--------------------------------------------------------------------------------

EXHIBIT A


TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT


1.         Grant.  The Company has granted to Participant an Award of Restricted
Stock Units (the “RSUs” or “Restricted Stock Units”) in the amount set forth on
the first page of the Restricted Stock Unit Grant Notice and Award Agreement
(the “Notice of Grant”), subject to all of the terms and conditions of this
Award Agreement and of the Plan.  In the event of a conflict between the terms
and conditions of the Plan and the terms and conditions of this Award Agreement,
the terms and conditions of the Plan will prevail.  Capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the Plan.


2.         Settlement; Issuance of Shares.


 (a)      Each Restricted Stock Unit represents the right to receive one share
of common stock of the Company (“Share”) on the date such Restricted Stock Unit
vests.  Unless and until the Restricted Stock Units have vested in the manner
set forth in the Award Agreement, Participant will have no right to Shares
pursuant to any such Restricted Stock Units.  Any Restricted Stock Units that
vest in accordance with the Award Agreement will be settled and paid to
Participant (or in the event of Participant’s death, to his or her estate) in
whole Shares, subject to Participant satisfying any obligations for Tax-Related
Items (as defined in Section 7).  Subject to the provisions of Section 4, such
vested Restricted Stock Units will be settled and paid in whole Shares as soon
as reasonably practicable after vesting, but in each such case within thirty
(30) days following the vesting date (the “Original Issuance Date”) (or as
otherwise provided below).  In no event will Participant be permitted, directly
or indirectly, to specify the taxable year of the payment of any Shares under
this Award.  Settlement of RSUs shall be in Shares. Settlement means the
delivery to Participant of the Shares vested under the RSUs. Fractional Shares
will not be issued, and any fraction of a share will be rounded down to the
nearest whole share.  Prior to actual settlement of any vested Restricted Stock
Units, such Restricted Stock Units will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.  The
RSU Award is unfunded, and Participant shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue Shares
pursuant to this Award Agreement.  Participant shall not have voting or any
other rights as a stockholder of the Company with respect to the Shares that are
issuable pursuant to this Award Agreement until such Shares are issued to
Participant pursuant to this Award Agreement.  Upon such issuance, Participant
will obtain full voting and other rights as a stockholder of the Company. 
Nothing contained in this Award Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between Participant and the Company or any other person.


- 1 -

--------------------------------------------------------------------------------

(b)      If (i) the Original Issuance Date does not occur (1) during an “open
window period” applicable to Participant, as determined by the Company in
accordance with the Company’s then-effective policy on trading in Company
securities, or (2) on a date when Participant is otherwise permitted to sell
shares of Common Stock on an established stock exchange, stock market or
quotation system (including, but not limited to, under a previously established
Rule 10b5-1 trading plan) and sale of such shares would not violate any
“lock-up” agreement undertaken in connection with an issuance of securities by
the Company or any applicable registration requirements under the Securities Act
of 1933, as amended, or any provision of the federal securities laws, and (ii)
either withholding taxes do not apply or the Company elects, prior to the
Original Issuance Date, (1) not to satisfy the Tax-Related Items described in
Section 7 by withholding shares of Common Stock from the shares otherwise due,
on the Original Issuance Date, to Participant under this Award, (2) not to
permit Participant to enter into a “same day sale” or other similar commitment
with a broker-dealer pursuant to Section 7 of this Agreement (including, but not
limited to, a commitment under a previously established Rule 10b5-1 trading
plan) and (3) not to permit Participant to pay Participant’s Tax-Related Items
in cash, then the shares that would otherwise be issued to Participant on the
Original Issuance Date will not be delivered on such Original Issuance Date and
will instead be delivered on the first business day when Participant is not
prohibited under the Company’s policies, applicable laws or any applicable
lock-up agreement from selling shares of the Company’s Common Stock in the open
public market, but in no event later than December 31 of the calendar year in
which the Original Issuance Date occurs (that is, the last day of Participant’s
taxable year in which the Original Issuance Date occurs), or, if and only if
permitted in a manner that complies with Treasury Regulation Section
1.409A-1(b)(4), no later than the date that is the 15th day of the third
calendar month of the year following the year in which the shares of Common
Stock under this Award are no longer subject to a “substantial risk of
forfeiture” within the meaning of Treasury Regulation Section 1.409A-1(d). 
Delivery of the shares pursuant to the provisions of this Section is intended to
comply with the requirements for the short-term deferral exemption available
under Section 409A (as defined below, and including Treasury Regulations Section
1.409A-1(b)(4)) and shall be construed and administered in such manner.  The
form of delivery (e.g., a stock certificate or electronic entry evidencing such
shares) shall be determined by the Company.


3.         Vesting.


(a)        Except as otherwise provided herein, the Restricted Stock Units to
which this Award Agreement relates will vest in accordance with the vesting
provisions set forth in the Notice of Grant, and vesting will cease upon the
termination of Participant’s Continuous Service.  Upon termination of
Participant’s Continuous Service, the unvested portion of the RSU on the date of
such termination will be forfeited at no cost to the Company and Participant
will have no further right, title or interest in or to such RSU or the Shares of
Common Stock underlying such RSU.


(b)        The Committee or the Board may at any time accelerate the vesting
schedule specified in this Award Agreement.


4.         Committee Discretion.


(a)        The Committee, in its discretion, may accelerate the vesting of the
balance, or some lesser portion of the balance, of the unvested Restricted Stock
Units at any time, subject to the terms of the Plan.  If so accelerated, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Committee.  The payment of Shares vesting pursuant to this
Section will in all cases be paid at a time or in a manner that is intended to
be exempt from, or comply with, Section 409A.  For purposes of the Award
Agreement, “Section 409A” means Section 409A of the Code, and any U.S. Treasury
Regulations and U.S. Internal Revenue Service guidance thereunder, as each may
be amended from time to time.


- 2 -

--------------------------------------------------------------------------------

(b)        Notwithstanding anything in the Plan or the Award Agreement to the
contrary, if the vesting of the balance, or some lesser portion of the balance,
of the Restricted Stock Units is accelerated in connection with the termination
of Participant’s providing Continuous Service (and provided that such
termination constitutes a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to Participant’s
death, and if (x) Participant is a “specified employee” within the meaning of
Section 409A at the time of such cessation of Participant’s providing Continuous
Service and (y) the payment of Shares pursuant to such accelerated Restricted
Stock Units will result in the imposition of additional tax under Section 409A
if paid to Participant on or within the six (6) month period following the
cessation of Participant’s providing Continuous Service, then the payment of
such accelerated Restricted Stock Units will not be made until the date that is
six (6) months and one (1) day following the date of termination of
Participant’s providing Continuous Service, except in the event of Participant’s
death following the cessation of Participant’s providing Continuous Service, in
which case, the Restricted Stock Units will be paid in Shares to Participant’s
estate as soon as practicable following his or her death.  It is the intent of
the Award Agreement that the Award Agreement and all payments and benefits
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under the Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply.  Each payment payable under the Award Agreement is intended to
constitute a separate payment for purposes of Section 409A (including U.S.
Treasury Regulation Section 1.409A-2(b)(2)).


5.        Forfeiture upon Termination of Providing Continuous Service.  The
balance of the Restricted Stock Units that have not vested as of the time of the
termination of Participant’s providing Continuous Service (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of labor laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment or service agreement, if any, and will not be
extended by any notice period mandated under local employment laws), and
Participant’s right to acquire any Shares hereunder, will terminate immediately
in accordance with the provisions set forth in the Notice of Grant, without
payment of any consideration to Participant.  In case of any dispute as to
whether termination of Continuous Service has occurred, the Committee will have
sole discretion to determine whether such termination has occurred (including
whether you may still be considered to be providing Services while on a leave of
absence) and the effective date of such termination.


6.         Death of Participant.  Any distribution or delivery to be made to
Participant under the Award Agreement will, if Participant is then deceased, be
made to the administrator or executor of Participant’s estate.  Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


- 3 -

--------------------------------------------------------------------------------

7.         Tax Obligations.


(a)        Responsibility for Taxes.  Notwithstanding any contrary provision of
the Award Agreement, no certificate representing the Shares (or proceeds from
the sale of Shares) will be issued to Participant, unless and until satisfactory
arrangements (as determined by the Company) will have been made by Participant
with respect to the payment of income, employment, social insurance, payroll
tax, fringe benefit tax, tax withholding obligations, or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant or deemed by the Company or Participant’s employer (the “Employer”)
in its discretion to be an appropriate charge to Participant (even if legally
applicable to the Company or the Employer) (“Tax-Related Items”) which the
Company determines must be withheld with respect to the Restricted Stock Units
or the Shares.  Participant acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Units,
including, but not limited to, the grant or vesting of the Restricted Stock
Units, the subsequent sale of Shares acquired upon vesting of the Restricted
Stock Units and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Participant
acknowledges and agrees that the ultimate liability for all Tax-Related Items
legally due by Participant is and remains Participant’s responsibility. 
Further, if Participant is subject to tax in more than one jurisdiction between
the Date of Grant and the date of any relevant taxable or tax withholding event,
as applicable, Participant acknowledges and agrees that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.  Participant
acknowledges that the Company has advised Participant to consult a tax adviser
regarding Participant’s tax obligations prior to settlement of this RSU or
issuance or disposition of any Shares in the jurisdiction where Participant is
subject to tax.


(b)      Tax Withholding.  Prior to the vesting of the Restricted Stock Units
and settlement and issuance of Shares, Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment obligations of Tax-Related Items of Participant, the
Company and/or the Employer.  In this regard, Participant authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by withholding from
Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Employer, or withholding from proceeds of the sale of Shares
acquired upon vesting of the Restricted Stock Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on Participant’s
behalf pursuant to this authorization) without further consent from
Participant.  If withholding is performed from proceeds from the sale of Shares
acquired upon vesting of the Restricted Stock Units, the Company may withhold or
account for Tax-Related Items by considering maximum applicable rates, in which
case Participant will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent.  Alternatively, or in
addition, if permissible under applicable local law, the Committee, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may permit or require Participant to satisfy his or her obligations for
Tax-Related Items, in whole or in part (without limitation) by (i) delivery of
cash or check to the Company or the Employer, (ii) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value (measured as of
the delivery date) equal to the minimum statutory amounts required to be
withheld for federal, state, and local tax purposes, (iii) selling a sufficient
number of Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld, or (iv) any other
arrangement approved by the Company or the Committee (and in compliance with the
Company’s insider trading policy, if applicable; provided, that if Participant
is a Section 16 officer of the Company under the Securities Exchange Act of
1934, as amended, then the Committee (as constituted in accordance with Rule
16b-3 under the Exchange Act) shall establish the method of withholding from the
alternatives above, any share withholding procedure will be subject to the
express prior approval of the Committee, and the Committee shall establish the
method prior to the taxable or withholding event.  Further, to the extent
determined appropriate by the Company in its discretion, the Company will have
the right (but not the obligation) to satisfy any obligations for Tax-Related
Items by reducing the number of Shares otherwise deliverable to Participant.  If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full number of
Shares subject to the vested Restricted Stock Units, notwithstanding that a
number of the Shares are held back solely in respect of the Tax-Related Items. 
In the event the Company’s obligation to withhold arises prior to the delivery
to Participant of Common Stock or it is determined after the delivery of Common
Stock to Participant that the amount of the Company’s withholding obligation was
greater than the amount withheld by Participant, Participant agrees to indemnify
and hold the Company harmless from any failure by the Company to withhold the
proper amount.


- 4 -

--------------------------------------------------------------------------------

8.         Rights as Stockholder.  Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder,
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.


9.        No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING TO PROVIDE CONTINUOUS SERVICE TO
THE EMPLOYER, OR THE COMPANY (OR A PARENT OR SUBSIDIARY OF THE COMPANY) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THE AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED EMPLOYMENT OR CONSTINUOUS SERVICE FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE EMPLOYER, THE COMPANY OR ANY PARENT OR SUBSIDIARY OF
THE COMPANY TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER OR AS
PROVIDING CONTINUOUS SERVICE AT ANY TIME.


- 5 -

--------------------------------------------------------------------------------

10.       Nature of Grant.  In accepting the grant, Participant acknowledges,
understands and agrees that:


(a)        the Award of the Restricted Stock Units is voluntary and occasional
and does not create any contractual or other right to receive future Awards of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;


(b)        all decisions with respect to future Awards of Restricted Stock Units
or other awards, if any, will be at the sole discretion of the Company;


(c)        Participant is voluntarily participating in the Plan;


(d)        the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;


(e)       the Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income and value of same, are not part of normal or
expected compensation or salary for any purpose including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


(f)         the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;


(g)        unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by the Award
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares;


(h)        the Restricted Stock Units and the Shares subject to the Restricted
Stock Units are not part of normal or expected compensation or salary for any
purpose;


(i)       no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from the termination of
Participant’s employment or status as providing Continuous Service to the
Employer, the Company or any Affiliate of the Company (for any reason whatsoever
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a service provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the Award of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Employer, the Company or any Affiliate of the Company, waives his or her
ability, if any, to bring any such claim, and releases the Company, any
Affiliate and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


- 6 -

--------------------------------------------------------------------------------

(j)        the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, to the extent permitted by the Plan;


(k)        nothing in this Award Agreement (including, but not limited to, the
vesting of the RSU or the issuance of the Shares subject to the RSU), the Plan
or any covenant of good faith and fair dealing that may be found implicit in
this Award Agreement or the Plan shall: (i) confer upon Participant any right to
continue in the employ of, or affiliation with, the Company or an Affiliate;
(ii) constitute any promise or commitment by the Company or an Affiliate
regarding the fact or nature of future positions, future work assignments,
future compensation or any other term or condition of employment or affiliation;
(iii) confer any right or benefit under this Award Agreement or the Plan unless
such right or benefit has specifically accrued under the terms of this Agreement
or Plan; or (iv) deprive the Company of the right to terminate Participant at
will and without regard to any future vesting opportunity that Participant may
have; and


(l)        the Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”).  Such a reorganization
could result in the termination of Participant’s Continuous Service, or the
termination of Affiliate status of Participant’s employer and the loss of
benefits available to Participant under this Agreement, including but not
limited to, the termination of the right to continue vesting in the RSU. This
Award Agreement, the Plan, the transactions contemplated hereunder and the
vesting schedule set forth herein or any covenant of good faith and fair dealing
that may be found implicit in any of them do not constitute an express or
implied promise of continued engagement as an employee or consultant for the
term of this Agreement, for any period, or at all, and shall not interfere in
any way with the Company’s right to conduct a reorganization.


11.      No Advice Regarding Grant.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares.  Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


- 7 -

--------------------------------------------------------------------------------

12.     Data Privacy.  Participant understands that the Company and the Employer
may hold certain personal information about Participant, including, but not
limited to, Participant’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, details
of all Restricted Stock Units or any other entitlement to shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.  Participant understands that Data may be transferred to a stock plan
service provider or other third party as may be selected by the Company to
assist the Company with the implementation, administration and management of the
Plan.  Participant understands that the recipients of the Data may be located in
the United States or elsewhere, and that a recipient’s country of operations may
have different data privacy laws and protections than Participant’s country of
residence.  Participant understands that if Participant resides outside the
United States, Participant may request a list with the names and addresses of
any potential recipients of Data by contacting Participant’s local human
resources representative. Participant authorizes the Company, any stock plan
service provider or other third party selected by the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his or her participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands that if Participant resides outside the United
States, Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s local human resources representative. 
Further, Participant understands that he or she is providing the consents herein
on a purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that the
Company might not be able to grant Participant Restricted Stock Units or other
equity awards or administer or maintain such awards.  Therefore, Participant
understands that refusing or withdrawing his or her consent may affect
Participant’s ability to participate in the Plan.  Participant hereby explicitly
and unambiguously (i) consents to the collection, use and transfer, in
electronic or other form, of Participant’s Data as described in this Award
Agreement and any other RSU grant materials by and among, as applicable, the
Company, the Employer and any other Affiliate of the Company, for the exclusive
purpose of implementing, administering and managing Participant’s participation
in the Plan, (ii) waives any privacy rights that Participant may have with
respect to the Data, (iii) authorizes the Company and the Employer to store and
transmit such information in electronic form, and (iv) authorizes the transfer
of the Data to any jurisdiction that the Company or the Employer consider
appropriate.


13.      Address for Notices.  Any notice to be given to the Company under the
terms of the Award Agreement will be addressed to the Company, Attention:  Chief
Executive Officer, at the Company’s principal executive office as reflected in
its periodic filings with the Securities and Exchange Commission, or at such
other address as the Company may hereafter designate in writing.


14.      Transferability; Domestic Relations Order.  Except to the limited
extent provided in Section 6, this Award of Restricted Stock Units and the
rights and privileges conferred hereby will not be transferred, assigned,
pledged or hypothecated in any way (other than by will or by the laws of descent
or distribution or court order, or unless otherwise permitted by the Committee
on a case-by-case basis) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Award of Restricted Stock Units, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this Award of Restricted Stock Units
and the rights and privileges conferred hereby immediately will become null and
void.  Notwithstanding the foregoing, upon receiving written permission from the
Board or the Committee, and provided that Participant and the designated
transferee enter into transfer and other agreements required by the Company,
Participant may transfer Participant’s right to receive the distribution of
Shares or other consideration hereunder, pursuant to a domestic relations order
or marital settlement agreement that contains the information required by the
Company to effectuate the transfer.  Participant is encouraged to discuss the
proposed terms of any division of this RSU with the Company prior to finalizing
the domestic relations order or marital settlement agreement to verify that
Participant may make such transfer, and if so, to help ensure the required
information is contained within the domestic relations order or marital
settlement agreement.


- 8 -

--------------------------------------------------------------------------------

15.      Binding Agreement.  Subject to the limitation on the transferability of
this Award of Restricted Stock Units contained herein, the Award Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.


16.      Additional Conditions to Issuance of Shares.  If at any time the
Company will determine, in its discretion, that the listing, registration,
qualification or rule compliance of the Shares upon any securities exchange or
under any state, federal or foreign law, the tax code and related regulations or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur, unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares no longer will cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state, federal or foreign law or securities exchange
and to obtain any such consent or approval of any such governmental authority or
securities exchange.  Subject to Section 22 of the Award Agreement, the Company
reserves the right to impose other requirements on Participant’s participation
in the Plan, on the Restricted Stock Units and on any Shares acquired upon
vesting of the Restricted Stock Units to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


17.      Plan Governs.  The Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.


18.      Committee Authority.  The Committee will have the power to interpret
the Plan and the Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested).  All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Participant, the Company and all
other interested persons.  No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the Award Agreement.


- 9 -

--------------------------------------------------------------------------------

19.      Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to this Award of Restricted
Stock Units or future Restricted Stock Units that may be awarded under the Plan
by electronic means or request Participant’s consent to participate in the Plan
by electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any online or
electronic system established and maintained by the Company or a third party
designated by the Company, and consents to the electronic delivery of the
Notice, this Agreement, the Plan, account statements, Plan prospectuses,
financial reports of the Company, and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements) or other communications or information
related to the Restricted Stock Units and current or future participation in the
Plan.  Electronic delivery may include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other delivery determined
at the Company’s discretion.  Participant acknowledges that Participant may
receive from the Company a paper copy of any documents delivered electronically
at no cost if Participant contacts the Company by telephone, through a postal
service or electronic mail.  Participant further acknowledges that Participant
will be provided with a paper copy of any documents delivered electronically if
electronic delivery fails; similarly, Participant understands that Participant
must provide on request to the Company or any designated third party a paper
copy of any documents delivered electronically if electronic delivery fails. 
Also, Participant understands that Participant’s consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if Participant has provided an electronic mail address), at any
time by notifying the Company of such revised or revoked consent by telephone,
postal service or electronic mail to the chief financial officer of the
Company.  Finally, Participant understands that Participant is not required to
consent to electronic delivery.


20.      Insider Trading Restrictions/Market Abuse Laws. Participant
acknowledges that, depending on Participant’s country, Participant may be
subject to insider trading restrictions and/or market abuse laws, which may
affect Participant’s ability to acquire or sell the Shares under the Plan during
such times as Participant is considered to have “inside information” or material
non-public information regarding the Company. Any restrictions under these laws
or regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy.  Participant
acknowledges that it is Participant’s responsibility to comply with any
applicable restrictions, and Participant is advised to speak to Participant’s
personal advisors regarding such matters.


21.       Imposition of Other Requirements. The Company reserves the right to
impose other requirements on participation in the Plan, on the RSUs and on any
Shares acquired under the Plan or this Award Agreement, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


- 10 -

--------------------------------------------------------------------------------

22.      Clawback or Recoupment.  The RSUs, and any compensation paid or Shares
issued pursuant to the RSU, shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or the
Company, or as may be required by law including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing
regulations thereunder, during the term of Participant’s employment or other
service that is applicable to executive officers, employees, directors or other
service providers of the Company, which policies or law may, in addition to any
other remedies available under such policies or laws, require the cancellation
of Participant’s RSUs (whether vested or unvested) and the recoupment of any
gains realized with respect to Participant’s RSUs.  No recovery of compensation
under such a clawback policy or applicable law will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company.


23.      Effect on Other Employee Benefit Plans.  The value of the RSU subject
to this Award Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides.  The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.


24.      Captions.  Captions provided herein are for convenience only and are
not to serve as a basis for interpretation or construction of the Award
Agreement.


25.      Agreement Severable.  In the event that any provision in the Award
Agreement is held invalid or unenforceable, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of the Award Agreement.


26.    Modifications to the Award Agreement.  The Award Agreement constitutes
the entire understanding of the parties concerning the subjects covered. 
Participant expressly warrants that he or she is not accepting the Award
Agreement in reliance on any promises, representations, or inducements other
than those contained herein.  Unless otherwise set forth herein, modifications
to the Award Agreement or the Plan can be made only in an express written
contract executed by a duly authorized officer of the Company.  Notwithstanding
anything to the contrary in the Plan or the Award Agreement, the Company
reserves the right to revise the Award Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection to this Award of
Restricted Stock Units.


27.      Amendment, Suspension or Termination of the Plan.  By accepting this
Award of Restricted Stock Units, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units under the Plan, and has
received, read and understood a description of the Plan.  Participant
understands that the Plan is discretionary in nature, is established voluntarily
by the Company, and may be amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan.


28.      Waiver.  Participant acknowledges that a waiver by the Company of
breach of any provision of the Award Agreement by Participant shall not operate
or be construed as a waiver of any other provision of the Award Agreement, or of
any subsequent breach by Participant or any other participant.


- 11 -

--------------------------------------------------------------------------------

29.      Governing Law and Venue.  The Award Agreement will be governed by the
laws of California without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or the Award Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the federal and states for the judicial
district in which Sacramento County, California, is located, and agree that such
litigation will be conducted in the courts of Sacramento County, California, or
the federal courts for the district in which Sacramento County, California is
located, and no other courts.


30.      Language.  If Participant has received the Award Agreement or any other
document related to this Award of Restricted Stock Units and/or the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.


31.      Capitalization Adjustments.  In the event of any changes in the capital
structure or business of the company, the number of Restricted Stock Units
subject to this Award and the number of Shares deliverable with respect to such
Restricted Stock Unit may be adjusted from time to time as provided in the
Plan.  Any additional Restricted Stock Units, Shares, cash or other property
that becomes subject to the Award pursuant to this Section shall be subject, in
a manner determined by the Committee, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Restricted Stock Units and Shares covered by this Award.




- 12 -

--------------------------------------------------------------------------------